Citation Nr: 0033648	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





REMAND

The veteran had active duty service from December 1975 to 
December 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

The veteran has alleged that he developed PTSD as a result of 
a sexual assault which occurred in service while he was being 
held in a jail in a foreign country.  The United States Court 
of Appeals for Veterans Claims (Court) has stressed the 
necessity of complete development of the evidence if a PTSD 
claim is based on an alleged sexual assault.  See Patton v. 
West, 12 Vet. App. 272, 276-78 (1999).  In Patton, 12 Vet. 
App. at 278, the Court pointed out that there are special 
evidentiary development procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995). 

The general MANUAL M21-1 provisions on PTSD claims in  5.14 
require:  "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence."  
MANUAL M21-1, Part III,  5.14(b)(3).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  MANUAL M21-1, 
Part III,  5.14(c)(5).  Further, the provisions of 
subparagraphs (8) and (9) indicate that "[b]ehavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor", that "secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes", and that "[e]vidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  The Court stated that when read 
together subparagraphs (8) and (9) show that in personal-
assault cases the Secretary has undertaken a special 
obligation to assist a claimant producing corroborating 
evidence of an in-service stressor.  The Board notes that the 
manual also provides that the PTSD stressor development 
letter used by ROs to solicit details concerning the in-
service stressful incident may be inappropriate for this type 
of PTSD claim.  Therefore, if the stressful incident is a 
personal assault, the RO is to use a special letter developed 
for this type of claim.

The Board finds that, in this case, VA's duty to assist in 
the development of the claim has been not satisfied.  The RO 
needs to complete its assistance to the veteran by following 
the procedures outlined in M21-1, such as sending the veteran 
the appropriate letter for developing secondary or 
alternative evidence.  

The Board also notes that the veteran's VA medical treatment 
records reflect that the veteran has reported that he 
receives disability benefits from the Social Security 
Administration.  However, the records pertaining to those 
benefits have not been presented or secured.  Accordingly, a 
remand is warranted for further development of evidence.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for a review for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the decision 
regarding the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should complete development of 
the evidence required for a PTSD claim 
based on an alleged sexual assault.  See 
VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14(c) (Feb. 20, 1996), and 
former MANUAL M21-1, Part III, 7.46(c)(2) 
(Oct. 11, 1995).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed. 

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran, or the 
representative on his behalf, has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


